Action to recover damages for personal injuries sustained by plaintiffs as the result of a collision between a milk truck owned by defendant Stewart Dairy Co., Inc., and a taxicab owned and operated by defendant Mann. The appeal is by defendant Stewart Dairy Co., Inc., from so much of the judgment as is against it and in favor of plaintiff Abrams in the sum of $5,701.55, and in favor of plaintiff McCarroll in the sum of $151.14. In so far as it is in favor of plaintiff Abrams and against appellant, the judgment is reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order hereon said plaintiff stipulate to reduce to $3,000 the amount of the verdict rendered in his favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. In so far as it is in favor of plaintiff McCarroll and against appellant, the judgment is unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.